Citation Nr: 0926286	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to 
January 1976 and from January 1976 to September 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded the appeal for additional development in 
November 2007 and October 2008.


FINDINGS OF FACT

1.  A heart disorder was not present until many years after 
service.  

2.  The competent medical evidence shows that any chest pain 
the Veteran experienced in service was not a cardiac event 
and that any current heart disorder is not related to service 
or an event of service origin.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
July 2003.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in November 2007.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
a VA medical examination in April 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service treatment records show the Veteran had no heart 
problems at his first separation examination in November 
1975.  His April 1977 enlistment examination was also 
normal.  Diagnostic testing in December 1982, October 1985, 
and July 1990 was normal.  The Veteran was seen in October 
and November 1990 for chest pain on the right side.  Motrin 
relieved the pain.  Diagnostic testing revealed possible 
pericarditis and a pattern consistent with muscle injury.  
However, echocardiogram (EKG) was normal.  The treating 
physician noted that he doubted ischemic heart disease.  The 
discharge diagnoses were possible pericarditis and chest 
pain syndrome, etiology undefined.  It was noted that on 
discharge his condition was improved.  The Veteran was 
discharged in September 1992.

A VA examination conducted in December 1992 resulted in a 
diagnosis of duodenal ulcer, history of.  In December 1993, 
the Veteran was seen for chest pain on his right side.  The 
Veteran did not complain of chest pain or heart problems 
again until April 2002, when the Veteran was seen for a 
routine follow-up with complaints of chest pain.  No 
coronary artery disease was found.  In September 2002, a 
thallium stress test revealed a fixed myocardial perfusion 
defect in the apical and anteroapical walls measuring 
approximately 15 percent, most consistent with myocardial 
infraction.  There was no evidence of ischemia.  Left 
ventricular wall ejection fraction was 51 percent with no 
wall motion abnormalities.  A July 2003 EKG showed a normal 
heart with an ejection fraction of 60 to 65 percent and 
mildly elevated pulmonary arterial systolic pressure.  In 
October 2003, radiologic examination was within normal 
limits. 

In July 2008, a VA examiner provided an opinion without 
examination of the Veteran.  After consulting with 
cardiology, the examiner opined that any current problems 
the Veteran has with his heart are different events than 
those he experienced in service, since the Veteran did not 
have any problems until 2002.

The Veteran attended a VA examination in April 2009.  The 
Veteran reported chest pain that would not go away in 1990, 
which is when he sought care in service.  He reported that 
he had not experienced chest pain since that time, despite 
the abnormalities on the 2002 stress test.  He did report 
exertional fatigue and dyspnea, and edema at the end of the 
day.  After studying the diagnostic tests, the examiner 
diagnosed mild left ventricular hypertrophy and diastolic 
dysfunction as likely as not secondary to hypertension and 
borderline elevated pulmonary artery and systolic pressure, 
consistent with borderline pulmonary hypertension.  The 
examiner opined that there was no evidence to support a 
diagnosis of coronary artery disease, prior myocardial 
infraction, or that the 2002 thallium fixed profusion defect 
occurred during or was the result of service.  Instead, the 
examiner felt that the peptic ulcer disease diagnosed in 
service was more likely the cause of the in-service chest 
pain.  He noted no evidence of a cardiac issue while in 
service.  The opinion was extremely detailed and based on a 
thorough review of the file, as evidenced in the history 
provided by the examiner.  As such, the Board finds it is 
credible evidence against the Veteran's claim.

It is unclear what, if any, heart problems the Veteran may 
have.  To the extent that the Veteran is shown to have any 
such disorder, such evidence is reflective only of one factor 
in a successful claim of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992) (observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service).  There must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with a chronic heart 
disorder during active service.  At most, the evidence shows 
he was treated for chest pain, with normal diagnostic testing 
of the heart.  There is also no evidence of record that the 
Veteran was treated for a heart disorder within twelve months 
of his separation from service.  In fact, there is no 
evidence of record to suggest that a heart disorder existed 
until 2002, when a thallium stress test revealed a fixed 
myocardial perfusion defect.

Even if the chest pain in service were related to a heart 
disorder, the absence of any diagnosis of the claimed heart 
disorder or even chest pain complaints in the service and 
post-service medical records between 1993, when the Veteran 
complained of chest pain shortly after discharge, and 2002, 
when the thallium stress test was conducted, constitutes 
negative evidence tending to disprove the assertion that the 
Veteran had a heart problem during his service.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and 'negative' evidence).  The lack of any evidence 
of symptoms suggestive of a heart disorder until 2002, is 
evidence which tends to show that any current heart disorder 
was not incurred in service. 

In addition, the absence of evidence of a heart disorder 
during service is supported by affirmative evidence that 
tends to show that the claimed disorder was not incurred 
during that time.  Primarily, this affirmative evidence is 
the July 2008 VA opinion and the April 2009 VA examination 
which concluded that, if a heart disorder exists at all, it 
is a relatively new development not related to service.  The 
Board finds that this opinion and examination are credible 
evidence that a heart disorder is not related to service.

The only evidence supporting the Veteran's claims that a 
heart disorder is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his heart 
disorder is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current heart 
disorder is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the any current heart disorder and 
active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that any current heart disorder is not 
related to his active service.  The medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of a heart disorder and service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection. 


ORDER

Service connection for a heart disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


